        Case 2:12-cv-00859-LMA Document 1252 Filed 10/18/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

LASHAWN JONES, ET AL.                                      CIVIL ACTION NO. 12-859

VERSUS                                                     SECTION I, DIVISION 1

MARLIN GUSMAN, ET AL.                                      JUDGE LANCE M. AFRICK
                                                           MAGISTRATE JUDGE NORTH

                                      STATUS REPORT


        The City of New Orleans (the “City), hereby submits a Status Report on the progress of

the Temporary Detention Center (“TDC”) renovation and Phase III facility, in response to the

Court’s Order of March 18, 2019, (R.Doc. 1227).

        Blanchard Mechanical Contractors remain on track to complete the TDC renovations by

approximately April 2020, eight months from issuance of the Notice to Proceed (“NTP”),

assuming there are no impediments to the project going forward.

        Based on comments during the Schematic Design (“SD”) Phase of the project, the City has

requested JFA-Institute to review the current Orleans Justice Center Phase II Wellpath – Orleans

Parish Sheriff Office’s staffing & operational requirements, and to prepare a Phase III Staffing

Plan.

        On October 11, 2019, Hill International, Inc. issued a NTP to Grace/Hebert Architects. At

present, the projected completion date for Phase III is summer 2022.

                                             Respectfully submitted,

                                             /s/_Sunni J. LeBeouf_________________
                                             SUNNI J. LEBEOUF (LSBA #28633)
                                             City Attorney
                                             Email: sunni.lebeouf@nola.gov
                                             DONESIA D. TURNER (LSBA #23338)
                                             Email: donesia.turner@nola.gov
                                             Sr. Chief Deputy City Attorney
                                             CHURITA H. HANSELL (LSBA #25694)
                                             Chief Deputy City Attorney
       Case 2:12-cv-00859-LMA Document 1252 Filed 10/18/19 Page 2 of 2



                                             Email: chhansell@nola.gov
                                             1300 PERDIDO STREET
                                             CITY HALL-ROOM 5E03
                                             NEW ORLEANS, LOUISIANA 70112
                                             TELEPHONE: (504) 658-9800
                                             FACSIMILE: (504) 658-9868

                                             Counsel for the City of New Orleans


                                CERTIFICATE OF SERVICE
       I certify that on October 18, 2019, a copy of the foregoing has been served upon all parties

to this proceeding by CM/ECF notification.

                                               /s/_Sunni J. LeBeouf_____________
                                               SUNNI J. LEBEOUF
